 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (this "Agreement") is dated as of April 27, 2012 and is
entered into by and between Q LOTUS HOLDINGS, INC., a Nevada corporation with
its principal place of business at 520 N. Kingsbury, Unit 1810, Chicago, IL
60654 (the "Grantor"), and MW BUSINESS CREDIT, LLC, a Nevada limited liability
company with an office at 710 East Ogden Avenue, Suite 500, Naperville, Illinois
60563 (the "Secured Party").

 

RECITALS

 

WHEREAS, Grantor is executing and delivering to Secured Party Grantor's Secured
Credit Note dated even date herewith in the principal amount of $326,000.00 (the
“Note”).

 

WHEREAS, one condition of Secured Party agreeing to make the loan evidenced by
the Note (the “Loan”) is the execution and delivery of this Security Agreement.

 

AGREEMENT

 

NOW, THEREFORE, the parties hereby agree as follows (capitalized terms used
herein but defined shall have the meanings given thereto in the Uniform
Commercial Code as in effect in the State of Oregon, as amended (the "UCC")):

 

1.    Grant of Security Interest. Grantor hereby grants to Secured Party a
security interest in the Collateral (as defined in Section 2 below).

 

2.     Security for Obligations. The property serving as collateral and subject
to the above security interest shall be that certain Bureau of Land Management
Claim Name: RAMEX 2 and Serial No.: ORMC 149 084, located in Jackson County,
Oregon, along with the products and proceeds therefrom (the "Collateral").

 

3.     The Grantor's Obligations Secured Hereby. The security interest created
hereby is given to secure the payment and performance of all present and future
obligations owing by Grantor to Secured Party whether or not for the payment of
money, whether or not evidenced by a promissory note or other instrument,
whether direct or indirect, absolute or contingent, due or to become due, joint
or several, primary or secondary, liquidated or unliquidated, secured or
unsecured, original or renewed or extended, whether arising before, during or
after the commencement of any case with respect to Grantor under the United
States Bankruptcy Code or any similar statute, including, but not limited to,
all amounts due and owing by Grantor to Secured Party and arising out of, based
upon or in connection with (i) the Note, (ii) any other loans made by Secured
Party to Grantor after the date hereof, and (iii) the performance by Grantor of
any term, obligation, covenant or condition contained in any other agreement
between Secured Party and Grantor, or any of the foregoing (collectively the
"Indebtedness" or the “Obligations”).

 

4.     The Grantor's Representations and Warranties. The Grantor represents and
warrants and, so long as this Agreement is in effect, shall be deemed
continuously to represent and warrant, that:

 

 

 

 

(a) The Grantor owns the Collateral free and clear of any liens, security
interests, pledges or encumbrances.

 

(b) There is no effective financing statement or other instrument similar in
effect covering all or any part of the Collateral on file in any state or county
recording office in the States of Nevada, Oregon or Illinois except as may have
been filed in favor of the Secured Party.

 

(c) This Agreement creates a valid security interest of the Secured Party in the
Collateral securing payment of the Indebtedness. On the filing of the financing
statements and the other instruments similar in effect under Section 5(b), the
Secured Party will have a valid first perfected lien on and security interest in
the Collateral.

 

(d) No consent, authorization, approval or other action by, and no notice to or
filing with, any governmental authority, regulatory body or other person is
required for the grant by the Secured Party of the security interest granted
hereby or for the execution, delivery or performance of this Agreement by the
Grantor or for the perfection or exercise by the Secured Party of its rights and
remedies hereunder, except filings of financing documents.

 

(e) The execution and delivery of this Agreement will not violate any law or
agreement governing Grantor or to which Grantor is a party, and its certificate
of incorporation and bylaws do not prohibit any term or condition of this
Agreement.

 

(f) To the extent the Collateral consists of accounts, chattel paper or general
intangibles, as defined by the UCC, the Collateral is enforceable in accordance
with its terms, is genuine, and fully complies with all applicable laws and
regulations.

 

(g) Any and all Collateral which is hereafter acquired shall, and without any
further conveyance, assignment or act on the part of the Grantor or the Secured
Party, become and be subject to the security interest herein granted as fully
and completely as though specifically described herein.

 

(h) The Grantor's principal place of business is as set forth in the preamble
hereto.


 


 

5.     The Grantor's Covenants. The Grantor agrees and covenants that:

 

(a) The Collateral will remain in the possession or under the control of the
Grantor (except for sale or replacement in the ordinary course) or the Secured
Party and will not be used for any unlawful purpose. The Collateral will not be
misused, abused, wasted or allowed to deteriorate, ordinary wear and tear
excepted. The Grantor will keep the Collateral, as appropriate and applicable,
in good condition and repair (ordinary wear and tear excepted), and will clean,
shelter and otherwise deal with the Collateral in all such ways as are
considered good practice by owners of like property.

 

2

 

 

(b) Grantor authorizes Secured Party to file a financing statement, or
alternatively, a copy of this Agreement to perfect Secured Party's security
interest in the Collateral. At Secured Party's request, Grantor will, at no cost
to Secured Party, sign and deliver all other documents that Secured Party
reasonably considers necessary or desirable to perfect, protect and continue
Secured Party's security interest in the Collateral. Grantor will pay all filing
fees, title transfer fees and other fees and costs involved and will not without
the prior written consent of the Secured Party, file or authorize or permit to
be filed in any public office any financing statement naming the Grantor as
debtor and not naming the Secured Party as secured party. Grantor irrevocably
appoints Secured Party as its attorney in fact to execute financing statements
and documents of title in Grantor's name and to execute all documents necessary
to transfer title if there is a default in any of the Indebtedness.

 

(c) The Grantor will defend the Collateral against the claims and demands of all
other parties, including, without limitation, defenses, setoffs, claims and
counterclaims asserted against the Grantor or Secured Party; will keep the
Collateral free from all security interests or other encumbrances; and will not
sell, transfer, lease, assign, deliver or otherwise dispose of any Collateral or
any interest therein without the prior written consent of the Secured Party,
except that the Grantor may sell assets which are not material in the ordinary
course.

 

(d) Upon request of Secured Party, Grantor will deliver to Secured Party any and
all of the documents evidencing or constituting the Collateral, and Grantor will
note Secured Party's interest upon any and all chattel paper if not delivered to
Secured Party for possession by Grantor.

 

(e) Grantor will keep and maintain, and cause others to keep and maintain, the
Collateral in good order, repair and condition at all times while this Agreement
remains in effect. Grantor will pay when due all claims for work done on, or
services rendered or material furnished in connection with the Collateral so
that no lien or encumbrance may ever attach to or be filed against the
Collateral.

 

(f) Secured Party and Secured Party's designated representatives and agents
shall have the right at all reasonable times to examine and inspect the
Collateral wherever located.

 

(g) Grantor will pay when due all taxes, assessments and liens upon the
Collateral and its use or operation. Grantor may withhold any such payment or
may elect to contest any lien if Grantor is in good faith conducting an
appropriate proceeding to contest the obligation to pay and so long as Secured
Party's interest in the Collateral is not jeopardized in Secured Party's sole
opinion. If the Collateral is subjected to a lien which is not discharged within
fifteen (15) days, Grantor shall deposit with Secured Party cash, a sufficient
corporate surety bond or other security satisfactory to Secured Party in an
amount adequate to provide for the discharge of the lien plus any interest,
costs, attorneys' fees or other charges that could accrue as a result of
foreclosure or sale of the Collateral. In any contest Grantor shall defend
itself and Secured Party and shall satisfy any final adverse judgment before
enforcement against the Collateral. Grantor shall name Secured Party as an
additional obligee under any surety bond furnished in the contest proceedings.
Grantor further agrees to furnish Secured Party with evidence that such taxes,
assessments and governmental and other charges have been paid in full and in a
timely manner.

 

(h) Grantor shall comply promptly with all laws, ordinances, rules and
regulations of all governmental authorities, now or hereafter in effect,
applicable to the ownership, production, disposition or use of the Collateral.
Grantor may contest in good faith any such law, ordinance or regulation and
withhold compliance during any proceeding, including appropriate appeals, so
long as Secured Party's interest in the Collateral, in Secured Party's opinion,
is not jeopardized.

 

3

 

 

(i) Grantor shall procure and maintain all risks insurance, including without
limitation fire, theft and liability coverage together with such other insurance
as Secured Party may require with respect to the Collateral, in form, amounts,
coverages and basis reasonably acceptable to Secured Party and issued by a
company or companies reasonably acceptable to Secured Party. Grantor upon
request of Secured Party, will deliver to Secured Party from time to time the
policies or certificates of insurance in form satisfactory to Secured Party,
including stipulations that coverages will not be cancelled or diminished
without at least thirty (30) days' prior written notice to Secured Party and not
including any disclaimer of the insurer's liability for failure to give such a
notice. Each insurance policy also shall include an endorsement providing that
coverage in favor of Secured Party will not be impaired in any way by any act,
omission or default of Grantor or any other person. In connection with all
policies covering Collateral, Grantor will provide Secured Party with such loss
payable or other endorsements as Secured Party may require. If Grantor at any
time fails to obtain or maintain any insurance as required under this Agreement,
Secured Party may (but shall not be obligated to) obtain such insurance as
Secured Party deems appropriate, including if Secured Party so chooses, single
interest insurance, which will cover only Secured Party s interest in the
Collateral.

 

(j) Grantor shall promptly notify Secured Party of any loss or damage to the
Collateral. Secured Party may make proof of loss if Grantor fails to do so
within fifteen (15) days of the casualty. All proceeds of any insurance on the
Collateral, including accrued proceeds thereon, shall be held by Secured Party
as part of the Collateral. If Secured Party consents to repair or replacement of
the damaged or destroyed Collateral, Secured Party shall, upon satisfactory
proof of expenditure, pay or reimburse Grantor from the proceeds for the
reasonable cost of repair or restoration. If Secured Party does not consent to
repair or replacement of the Collateral, Secured Party shall retain a sufficient
amount of the proceeds to pay all of the Indebtedness, and shall pay the balance
to Grantor. Any proceeds which have not been disbursed within six (6) months
after their receipt and which Grantor has not committed to the repair or
restoration of the Collateral shall be used to prepay the Indebtedness.

 

(k) Grantor, upon request of Secured Party, shall furnish to Secured Party
reports on each existing policy of insurance showing such information as Secured
Party may reasonably request including the following: (i) the name of the
insurer; (ii) the risks insured; (iii) the amount of the policy; (iv) the
property insured; (v) the then current value on the basis of which insurance has
been obtained and the manner of determining that value; and (vi) the expiration
date of the policy. In addition, Grantor shall upon request by Secured Party
(however not more often than annually) have an independent appraiser
satisfactory to Secured Party determine, as applicable, the cash value or
replacement cost of the Collateral.

 

(1) Grantor will notify the Secured Party promptly in writing of any change in
the Grantor's address or in the address at which records concerning the
Collateral are kept and any change in the Grantor's name.

 

4

 

 

6.     Grantor's Right to Possession and to Collect Accounts. Until an Event of
Default as defined in Section 8 of this Agreement shall exist and except as
otherwise provided below with respect to accounts, Grantor may have possession
of the property and beneficial use of all the Collateral and may use it in any
lawful manner not inconsistent with this Agreement, provided that Grantor's
right to possession and beneficial use shall not apply to any Collateral where
possession of the Collateral by Secured Party is required by law to perfect
Secured Party's security interest in such Collateral. Until otherwise notified
by Secured Party, Grantor may collect any of the Collateral consisting of
accounts. Upon Secured Party giving notice to Grantor of the existence of an
Event of Default as defined in Section 8 of this Agreement, which notice shall
(a) identify the default or defaults on which such notice is based and (b) be
binding and conclusive upon Grantor for purposes of Secured Party's commencement
of actions to collect the Collateral consisting of accounts, then Secured Party
shall have complete right and authority to take any and all actions deemed
necessary or desirable in its sole opinion to collect the accounts and to notify
account debtors to make payments directly to Secured Party for application to
the Indebtedness. If Secured Party at any time has possession of any Collateral,
whether before or after an Event of Default, Secured Party shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
if Secured Party takes such action for that purpose as Grantor shall request or
as Secured Party, in Secured Party's sole discretion, shall deem appropriate
under the circumstances, but failure to honor any request by Grantor shall not
of itself be deemed to be a failure to exercise reasonable care. Secured Party
shall not be required to take any steps necessary to preserve any rights in the
Collateral against prior parties, nor to protect, preserve or maintain any
security interest given to secure the Indebtedness.

 

7.     Secured Party's Expenditures. If any action or proceeding is commenced
that would materially affect Secured Party's interest in the Collateral or if
Grantor fails to comply with any provision of this Agreement or the Note,
including but not limited to Grantor's failure to discharge or pay when due any
amounts Grantor is required to discharge or pay under this Agreement, Secured
Party on Grantor's behalf may (but shall not be obligated to) take any action
that Secured Party deems appropriate, including but not limited to discharging
or paying all taxes, liens, security interests, encumbrances and other claims,
at any time levied or placed on the Collateral and paying all costs for
insuring, maintaining and preserving the Collateral. All such expenditures
incurred or paid by Secured Party for such purposes will then bear interest at
the rate charged under the Note from the date incurred or paid by Secured Party
to the date of repayment by Grantor. All such expenses will become a part of the
Indebtedness and will be payable on demand or (b) be added to the principal
balance of the Note. This Agreement and the security interest granted hereby
also will secure payment of these amounts. Such right shall be In addition to
all other rights and remedies to which Secured Party may be entitled upon an
Event of Default.

 

8.     Events of Default. Each of the following shall constitute an Event of
Default under this Agreement:

 

(a) Grantor fails to make any payment when due in accordance with the
Indebtedness.

 

(b) Grantor fails to comply with or to perform any other term, obligation,
covenant or condition contained in this Agreement or the Note or to comply with
or to perform any term, obligation, covenant or condition contained in any other
agreement between Secured Party and Grantor.

 

5

 

 

(c) Should Grantor default under any loan, extension of credit, security
agreement, purchase or sales agreement or any other agreement, in favor of any
other creditor or person that may materially affect any of Grantor's property or
Grantor's ability to repay the Indebtedness or perform its obligations under
this Agreement or the Note.

 

(d) Any warranty, representation or statement made or furnished to Secured Party
by Grantor or on Grantor's behalf under this Agreement or the Note is false or
misleading in any material respect at the time made or furnished.

 

(e) This Agreement or any other agreement entered into in connection with the
creation, perfection and continuity of the security interest granted herein
ceases to be in full force and effect (including failure of any collateral
document to create a valid and perfected security interest or lien) at any time
and for any reason.

 

(f) The dissolution or termination of Grantor's existence as a going business,
the insolvency of Grantor, the appointment of a receiver for any part of
Grantor's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Grantor.

 

(g) Commencement of foreclosure or forfeiture proceedings, whether by judicial
proceeding, self-help, repossession or any other method, by any creditor of
Grantor or by any governmental agency against any collateral securing the
Indebtedness. However, this Event of Default shall not apply if there is a good
faith dispute by Grantor as to the validity or reasonableness of the claim which
is the basis of the creditor or forfeiture proceeding and if Grantor gives
Secured Party written notice of the creditor or forfeiture proceeding and
deposits with Secured Party monies or a surety bond for the creditor or
forfeiture proceeding, in an amount determined by Secured Party, in its sole
discretion, as being an adequate reserve or bond for the dispute.

 

9.     Rights and Remedies on Default. Upon the occurrence of any Event of
Default, Secured Party shall have all the rights of a secured party under the
UCC. In addition and without limitation Secured Party may exercise any one or
more of the following rights and remedies:

 

(a) Secured Party may declare the entire Indebtedness immediately due and
payable, without notice of any kind to Grantor.

 

(b) Secured Party may require Grantor to deliver to Secured Party all or any
portion of the Collateral and any and all certificates of title and other
documents relating to the Collateral. Secured Party may require Grantor to
assemble the Collateral and make it available to Secured Party at a place to be
designated by Secured Party. Secured Party also shall have full power to enter
upon the property of Grantor to take possession of and remove the Collateral. If
the Collateral contains other goods not covered by this Agreement at the time of
repossession, Grantor agrees Secured Party may take such other goods, provided
that Secured Party makes reasonable efforts to return them to Grantor after
repossession.

 

6

 

 

(c) Secured Party shall have full power to sell, lease, transfer or otherwise
deal with the Collateral or proceeds thereof in Secured Party's own name or that
of Grantor. Secured Party may sell the Collateral at public auction or private
sale. Unless the Collateral threatens to decline speedily in value or is of a
type customarily sold on a recognized market, Secured Party will give Grantor,
and other persons as required by law, reasonable notice of the time and place of
any public sale, or the time after which any private sale or any other
disposition of the Collateral is to be made. However, no notice need be provided
to any person who, after an Event of Default occurs, enters into and
authenticates an agreement waiving that person's right to notification of sale.
The requirements of reasonable notice shall be met if such notice is given at
least ten (10) days before the time of the sale or disposition. All expenses
relating to the disposition of the Collateral, including without limitation the
expenses of retaking, holding, insuring, preparing for sale and selling the
Collateral, shall become part of the Indebtedness secured by this Agreement and
shall be payable on demand, with interest at the Note rate from date of
expenditure until repaid.

 

(d) Secured Party shall have the right to have a receiver appointed to take
possession of all or any part of the Collateral, with the power to protect and
preserve the Collateral, to operate the Collateral preceding foreclosure or
sale, and to collect the rent from the Collateral and apply the proceeds, over
and above the cost of the receivership, against the Indebtedness. The receiver
may serve without bond if permitted by law. Secured Party's right to the
appointment of a receiver shall exist whether or not the apparent value of the
Collateral exceeds the Indebtedness by a substantial amount. Employment by
Secured Party shall not disqualify a person from serving as a receiver.

 

(e) Secured Party, either itself or through a receiver, may collect the
payments, rents, income and revenues from the Collateral. Secured Party may at
any time in Secured Party's discretion transfer any Collateral into Secured
Party's own name or that of Secured Party's nominee and receive the payments,
rents, income and revenues therefrom and hold the same as security for the
Indebtedness or apply it to payment of the Indebtedness in such order of
preference as Secured Party may determine. Insofar as the Collateral consists of
accounts, general intangibles, insurance policies, instruments, chattel paper,
choses in action, or similar property, Secured Party may demand, collect,
receipt for, settle, compromise, adjust, sue for, foreclose or realize on the
Collateral as Secured Party may determine, whether or not Indebtedness or
Collateral is then due. For these purposes, Secured Party may, on behalf of and
in the name of Grantor, receive, open and dispose of mail addressed to Grantor;
change any address to which mail and payments are to be sent; and endorse notes,
checks, drafts, money orders, documents of title, instruments and items
pertaining to payment, shipment or storage of any Collateral. To facilitate
collection, Secured Party may notify account debtors and obligors on any
Collateral to make payments directly to Secured Party.

 

(f) If Secured Party chooses to sell any or all of the Collateral, Secured Party
may obtain a judgment against Grantor for any deficiency remaining on the
Indebtedness due to Secured Party after application of all amounts received from
the exercise of the rights provided in this Agreement. Grantor shall be liable
for a deficiency even if the transaction described in this subsection is a sale
of accounts or chattel paper.

 

(g) Secured Party shall have all the rights and remedies of a secured creditor
under the provisions of the UCC as it may be amended from time to time. In
addition, Secured Party shall have and may exercise any or all other rights and
remedies it may have available at law, in equity or otherwise.

 

7

 

 

(h) Except as may be prohibited by applicable law, all of Secured Party's rights
and remedies, whether evidenced by this Agreement or the Note, or by any other
writing, shall be cumulative and may be exercised singularly or concurrently.
Election by Secured Party to pursue any remedy shall not exclude pursuit of any
other remedy, and an election to make expenditures or to take action to perform
an obligation of Grantor under this Agreement, after Grantor's failure to
perform, shall not affect Secured Party's right to declare a default and
exercise its remedies.

 

10.  Miscellaneous Provisions.

 

(a) Amendments. This Agreement constitutes the entire understanding and
agreement of the parties as to the matters set forth in this Agreement. No
alteration of or amendment to this Agreement shall be effective unless given in
writing and signed by the party or parties sought to be charged or bound by the
alteration or amendment.

 

(b) Attorneys' Fees; Expenses. Grantor agrees to pay upon demand all of Secured
Party's costs and expenses, including Secured Party's attorneys' fees and
Secured Party's legal expenses, incurred in connection with the preparation of
this Agreement, the Note and the Loan and incurred in connection enforcement of
this Agreement, including, but not limited to, in connection with any bankruptcy
or insolvency proceeding involving Grantor. Secured Party may hire or pay
someone else to help enforce this Agreement, and Grantor shall pay the costs and
expenses of such enforcement. Costs and expenses include but are not limited to
Secured Party's reasonable attorneys' fees and legal expenses whether or not
there is a lawsuit, including attorneys' fees and legal expenses for bankruptcy
proceedings (including efforts to modify or vacate any automatic stay or
injunction), appeals and any anticipated post-judgment collection services.
Grantor also shall pay all court costs and such additional fees as may be
directed by the court.

 

(c) Caption Headings. Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.

 

(d) No Waiver by Secured Party. Secured Party shall not be deemed to have waived
any rights under this Agreement unless such waiver is given in writing and
signed by Secured Party. No delay or omission on the part of Secured Party in
exercising any right shall operate as a waiver of such right or any other right.
A waiver by Secured Party of a provision of this Agreement shall not prejudice
or constitute a waiver of Secured Party's right otherwise to demand strict
compliance with that provision or any other provision of this Agreement. No
prior waiver by Secured Party, nor any course of dealing between Secured Party
and Grantor, shall constitute a waiver of any of Secured Party's rights or of
any of Grantor's obligations as to any future transactions. Whenever the consent
of Secured Party is required under this Agreement, the granting of such consent
by Secured Party in any instance shall not constitute continuing consent to
subsequent instances where such consent is required.

 

(e) Notices. All notices, requests, demands and other communications hereunder
shall be deemed to have been duly given if in writing and either delivered
personally, sent by facsimile transmission or by nationally recognized overnight
delivery service, or mailed by postage prepaid registered or certified U.S.
mail, return receipt requested to the address of the intended recipient set
forth in the preamble or such other address as may be designated in writing by
notice given hereunder, and shall be effective upon personal delivery or
facsimile transmission thereof or upon delivery by registered or certified U.S.
mail or one (1) business day following deposit with a nationally recognized
overnight delivery service.

 

8

 

 

(f) Power of Attorney. Grantor hereby appoints Secured Party as Grantor's
irrevocable attorney-in-fact for the purpose of executing any documents
necessary to perfect, amend, or to continue the security interest granted in
this Agreement or to demand termination of filings of other secured parties.
Secured Party may at any time, and without further authorization from Grantor,
file a carbon, photographic or other reproduction of any financing statement or
of this Agreement for use as a financing statement. Grantor will reimburse
Secured Party for all expenses for the perfection and the continuation of the
perfection of Secured Party's security interest in the Collateral.

 

(g) Severability. If a court of competent jurisdiction finds any provision of
this Agreement to be illegal, invalid or unenforceable as, to any circumstance,
that finding shall not make the offending provision illegal, invalid or
unenforceable as to any other circumstance. If feasible, the offending provision
shall be considered modified so that it becomes legal, valid and enforceable. If
the offending provision cannot be so modified, it shall be considered deleted
from this Agreement. Unless otherwise required by law, the illegality,
invalidity or unenforceability of any provision of this Agreement shall not
affect the legality, validity or enforceability of any other provision of this
Agreement.

 

(h) Successors and Assigns. Subject to any limitations stated in this Agreement
on transfer of Grantor's interest, this Agreement shall be binding upon and
inure to the benefit of the parties, their successors and assigns. If ownership
of the Collateral becomes vested in a person other than Grantor, Secured Party,
without notice to Grantor, may deal with Grantor's successors with reference to
this Agreement and the Indebtedness by way of forbearance or extension without
releasing Grantor from the obligations of this Agreement or liability under the
Indebtedness.

 

(i) Survival of Representations and Warranties. All representations, warranties
and agreements made by Grantor in this Agreement shall survive the execution and
delivery of this Agreement, shall be continuing in nature, and shall remain in
full force and effect until such time as Grantor's Indebtedness shall be paid in
full.

 

(j) Time is of the Essence. Time is of the essence in the performance of this
Agreement.

 

(k) Counterparts/Further Assurances. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Each of the parties
agrees to sign such other and further documents as may be reasonably necessary
to carry out the intentions expressed in this Agreement.

 

(1) Governing Law. This Agreement and all amendments thereto shall be governed,
construed and enforced in accordance with the laws of the State of Illinois.

 

9

 

 

(m)Jurisdiction and Venue. Grantor acknowledges that this Agreement was
negotiated in the State of Illinois and there are substantial contacts between
the parties and the transactions contemplated in the State of Illinois. For
purposes of any action or proceeding arising out of this Agreement, the parties
hereto expressly submit to the jurisdiction of all courts located in Chicago,
State of Illinois, the laws of which shall be the applicable law. Grantor
consents that it may be served with any process or paper by registered mail or
by personal service within or without the State of Illinois in accordance with
applicable law. Furthermore, Grantor waives and agrees not to assert in any such
action, suit or proceeding that it is not personally subject to the jurisdiction
of such courts, that the action, suit or proceeding is brought in an
inconvenient forum or that venue of the action, suit or proceeding is improper.
It is the intent of the parties hereto that all provisions of this Agreement
shall be governed by and construed in accordance with the laws of the State of
Illinois. To the extent that a court of competent jurisdiction finds Illinois
law inapplicable with respect to any provisions hereof, then, as to those
provisions only, the laws of the jurisdiction where the Collateral is located
shall be deemed to apply. Nothing contained in this paragraph shall limit or
restrict the right of Secured Party to commence any proceeding in the courts
located in the jurisdiction in which the Collateral is located to the extent
Secured Party deems such proceeding necessary or advisable to exercise remedies
available under the Note. Notwithstanding the foregoing to the contrary, the
Secured Party may institute and prosecute any action, suit or proceeding in any
court of competent jurisdiction it shall deem advisable in connection with the
enforcement of its rights hereunder.

 

[SIGNATURES FOLLOW ON NEXT PAGE]

 

10

 

 

IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
as of the date first set forth above.

 

  "GRANTOR"       Q LOTUS HOLDINGS, INC.           By: /s/ Gary Rosenberg    
Name: Gary Rosenberg     Title: Chief Executive Officer

 

  SECURED PARTY:       MW BUSINESS CREDIT, LLC           By: /s/ Timothy
Bellcourt     Name:  Timothy Bellcourt     Title: Manager

 

11

